Name: COMMISSION REGULATION (EC) No 53/96 of 16 January 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 17. 1 . 96 1 EN I Official Journal of the European Communities No L 12/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 53/96 of 16 January 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables third countries, in respect of the products and periods stipulated in the Annex thereto ; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multi ­ lateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from HAS ADOPTED THIS REGULATION : Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 17 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 January 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66 . 0 OJ No L 307, 20 . 12. 1995, p. 21 . (4 OJ No L 22, 31 . 1 . 1995, p. 1 . (3) OJ No L 387, 31 . 12. 1992, p . 1 . No L 12/2 EN Official Journal of the European Communities 17. 1 . 96 ANNEX to the Commission Regulation of 16 January 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/WO kg) (ECU/100 kg) CN code Third country Standard import CN code Third country Standard import code (') value code (') value 0702 00 15 052 64,5 0805 20 13, 0805 20 15, 060 80,2 0805 20 17, 0805 20 19 052 48,0 064 59,6 464 90,0 066 624 78,141,7 068 999 72,062,3 204 0805 30 20 052 68,9 40,8 204 45,8 208 44,0 388 67,5 212 117,9 400 50,9 624 79,4 512 54,8 999 65,6 520 66,5 0707 00 10 052 111,6 524 100,8 053 166,9 528 87,1 060 61,0 600 75,2 066 53,8 624 41,6 068 60,4 999 65Ã  204 144,3 0808 10 51 , 0808 10 53, 624 152,0 0808 10 59 052 64,0 999 107,1 064 78,6 0709 10 10 220 394,4 388 39,2 999 394,4 400 77Ã  052 113,1 404 69,20709 90 71 204 508 68,4 77,5 412 54,2 512 51,2 624 524 57,4 209,5 528 48,0 999 113,6 728 107,3 0805 10 01 , 0805 10 05, 800 78,0 0805 10 09 052 42,7 804 21,0 204 49,3 I 999 63,4 208 68,2 0808 20 31 \ 052 86,3 212 44,6 064l 72,5 388 40,5 388 79,6 448 31,5 400 89,5 600 57,2 512 89,7 624 58,3 528 84,1 999 49,0 624 79,0 0805 20 11 052 67,2 728 115,4 204 75,8 800 55,8 624 86,6 804 112,9 999 76,5 999 86,5 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12. 1994, p. 17). Code '999' stands for 'of other origin '.